Citation Nr: 1033782	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran had active service from July 1968 and April 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to service 
connection for the claimed hearing loss and tinnitus.

In June 2010, the Veteran and his spouse testified at a 
videoconference hearing before the undersigned; a transcript of 
that hearing is of record.  


FINDINGS OF FACT

1.  Evidence of record does not demonstrate that bilateral 
hearing loss was manifested during active service, was manifested 
within the first post-service year, or developed as a result of 
an established event, injury, or disease during active service, 
including in-service noise exposure or acoustic trauma.

2.  Evidence of record does not demonstrate that tinnitus was 
manifested during active service, was manifested within the first 
post-service year, or developed as a result of an established 
event, injury, or disease during active service, including 
claimed in-service noise exposure or acoustic trauma. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran by the RO in May 2007 that fully addressed 
all notice elements.  The letter was sent prior to the initial RO 
decision in these matters.  The letter informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in May 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

A review of the claims file shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence necessary 
to substantiate his claims during the course of this appeal.  His 
service treatment records, service personnel records, and all 
relevant VA treatment records pertaining to his claims have been 
obtained and associated with his claims file.  Further, the 
Veteran submitted written statements of his contentions.  

The Veteran was provided an opportunity to set forth his 
contentions during the videoconference hearing before the 
undersigned in June 2010.  In Bryant v. Shinseki, --- Vet. App. -
---, No. 08-4080 (Jul. 1, 2010), the United States Court of 
Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 
3.103(c)(2) (2009) requires that the Veterans Law Judge who 
chairs a hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the June 
2010 hearing, the undersigned fully discussed the Veteran's 
claims for benefits.  Moreover, the Veteran has not asserted that 
VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the Board hearing.  By contrast, 
the hearing focused on the elements necessary to substantiate the 
claims and the Veteran, through his testimony, demonstrated that 
he had actual knowledge of the elements necessary to substantiate 
his claims for benefits.  As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board can adjudicate the claims based on the current 
record.

Next, a specific VA medical examination pertinent to the issues 
on appeal was obtained in September 2008.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the September 2008 VA 
examination obtained in this case is more than adequate, as it 
was predicated on a full reading of the Veteran's claims file.  
The examination considers all of the pertinent evidence of 
record, to include service treatment records, service personnel 
records, and VA treatment records, and the statements of the 
appellant, and provides a complete rationale for the opinions 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)). 

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including other organic diseases of the nervous system, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree within 
one year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. §3.385 (2009).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability (i.e., one meeting 
the requirements of 38 C.F.R. § 3.385, as noted above) and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection for 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the Veteran is not 
obliged to show that his hearing loss or tinnitus was present 
during active military service.  However, if there is 
insufficient evidence to establish that a claimed chronic 
disability was present during service, the evidence must 
establish a nexus between his current disability and his in-
service exposure to loud noise.  Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence. 38 
U.S.C.A. § 1154(a) (West 2002 and Supp. 2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral 
hearing loss and tinnitus.  

The Veteran's DD Form 214 listed his military occupational 
specialty (MOS) as Postal Clerk.  It further revealed that 
completed an 8 week training course in field artillery (FA).  
Additional service personnel records detailed that he was 
involved in the Tet 69/Counteroffensive Campaign as well as 
another unnamed campaign.  It was indicated that he spent 3 
months in Artillery Officer Candidate School before he was 
relieved and sent to Vietnam. 

Service treatment records do not reflect any complaints, 
findings, or diagnoses of bilateral hearing loss or tinnitus.  In 
his June 1968 service enlistment examination, he was noted to 
exhibit pure tone thresholds of the right ear at 500, 1000, 2000, 
3000 and 4000 Hertz of 0, 0, 0, 0, and 0 decibels.  Pure tone 
thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 0, 0, 0, 15, and 25 decibels.  In his April 
1970 service discharge examination, he was noted to exhibit pure 
tone thresholds of the right ear at 500, 1000, 2000, 3000 and 
4000 Hertz of 0, 0, 0, 0, and 0 decibels.  Pure tone thresholds 
of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz were 
listed as 5, 5, 5, 5, and 5 decibels.  

In his March 2007 claim, he asserted that his claimed disorders 
began in July 1969.  

In a May 2007 statement, the Veteran described his in-service 
noise exposure.  He indicated that several rockets exploded near 
his position while he was stationed in Vietnam from April 1969 to 
April 1970.  He reported that at the end of his tour of duty he 
failed his separation hearing examination.  When he was told he 
would have to stay an extra day for further evaluation, the 
Veteran requested to immediately retake the hearing evaluation, 
passing the examination by just repeatedly pressing the button 
while he did not hear anything.  He also indicated that he heard 
a constant ringing when putting on earphones during the test.  He 
further indicated that he had suffered from poor hearing for the 
past 37 years but that he had not been treated for his claimed 
disorders until May 2007. 

In a May 2007 VA audiology consult, the Veteran complained of 
bilateral tinnitus and hearing loss that onset in 1970.  He 
reported military noise exposure from rocket explosions with no 
hearing protection and denied any occupational or recreational 
noise exposure.  He was noted to exhibit pure tone thresholds of 
the right ear at 500, 1000, 2000, 3000 and 4000 Hertz of 5, 20, 
30, 70, and 90 decibels.  Pure tone thresholds of the left ear at 
500, 1000, 2000, 3000 and 4000 Hertz were listed as 10, 20, 35, 
80, and 80 decibels.  Speech audiometry revealed speech 
recognition ability of 92 percent in the right ear and 96 percent 
in the left ear.  The examiner diagnosed sensorineural bilateral 
hearing loss and subjective bilateral tinnitus.  The Board notes 
that these findings are indicative of a current bilateral hearing 
loss disability pursuant to 38 C.F.R. § 3.385.

In his January 2008 notice of disagreement, the Veteran asserted 
that he sometimes delivered mail to his unit's forward position 
and that he was exposed to many rocket attacks, some that were so 
close and loud that they hurt his ears. 

In a September 2008 VA audio examination report, the Veteran 
complained of constant, bilateral tinnitus and bilateral hearing 
loss as well as indicated he had the most difficulty hearing in a 
conversation with more than one noise source present.  It was 
noted that he had military noise exposure consisting of loud 
inbound rocket fire while stationed in Vietnam.  While he denied 
any post-service occupational exposure, the Veteran reported 
recreational noise exposure prior to service while learning to 
fire a rifle without hearing protection.  He was noted to exhibit 
pure tone thresholds of the right ear at 500, 1000, 2000, 3000 
and 4000 Hertz of 10, 20, 35, 70, and 85 decibels.  Pure tone 
thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 
Hertz were listed as 10, 25, 40, 80, and 85 decibels.  Speech 
audiometry revealed speech recognition ability of 96 percent in 
the right ear and 96 percent in the left ear.  The Board again 
notes that these findings are indicative of a current bilateral 
hearing loss disability pursuant to 38 C.F.R. § 3.385.

The examiner, a VA audiologist, diagnosed mild to severe 
bilateral high frequency sensorineural hearing loss as well as 
bilateral tinnitus.  She opined that bilateral hearing loss and 
tinnitus were not likely due to military noise exposure, noting 
that the Veteran's hearing was normal at enlistment and 
separation from service and that there was no evidence of 
tinnitus present at discharge.  She further highlighted that the 
Veteran was exposed to gunfire while learning to shoot as a 
civilian prior to entering service.

In his October 2008 substantive appeal, the Veteran asserted that 
his tinnitus started during his separation examination in 1970, 
that he did not report his hearing loss within 1 year of service 
discharge due to ignorance, and that his separation hearing test 
contained falsified results.  

During his June 2010 hearing, the Veteran again reported that his 
bilateral hearing loss and tinnitus started during service, that 
he did not know his rights when he was discharged from service, 
and that he has suffered from bilateral hearing loss and tinnitus 
since service discharge.  

As an initial matter, the Board notes that the post-service May 
2007 VA treatment record and the September 2008 VA audio 
examination results did reflect bilateral hearing loss for VA 
purposes as defined by 38 C.F.R. § 3.385 as well as findings of 
tinnitus.  Shedden element (1) is therefore met.

The Board has also considered the Veteran's statements and 
hearing testimony concerning in-service noise exposure as well as 
his documented duty assignments.  In giving due consideration to 
the places, types, and circumstances of his service, noise 
exposure is conceded.  38 U.S.C.A. § 1154(a).  In-service 
incurrence of injury is therefore met as to bilateral hearing 
loss and tinnitus.  Accordingly, Shedden element (2) is satisfied 
as to these claims.  

A finding of a nexus between the Veteran's current bilateral 
hearing loss and tinnitus disabilities and in-service noise 
exposure is still needed to satisfy Shedden element (3).  In this 
case, evidence of diagnoses of bilateral hearing loss and 
tinnitus are first shown many years after separation from active 
service and cannot be presumed to have been incurred during 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. 
App. 365 (1992).  

Significantly, the record also includes no competent medical 
opinion establishing a causal relationship between the post-
service diagnoses of bilateral hearing loss and/or tinnitus to 
any established event in service, including claimed in-service 
noise exposure, and the Veteran has not identified or even 
alluded to the existence of any such opinion.  In fact, in the 
September 2008 VA examination report, the VA audiologist 
specifically opined that Veteran's bilateral hearing loss and 
tinnitus were not likely due to military noise exposure.

Evidence of record also includes the Veteran's statements and 
hearing testimony asserting continuity of bilateral hearing loss 
and tinnitus symptomatology since discharge as well as a nexus 
between his claimed hearing loss and tinnitus disorders and in-
service noise exposure.  

	The Board acknowledges that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In 
rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470; Charles v. Principi, 16 
Vet. App. 370, 374 (2002), ("ringing in the ears is capable of 
lay observation").  As noted above, he has indicated that he 
continued to experience bilateral hearing loss and tinnitus since 
service.  In determining whether statements submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 
Vet. App. 498 (1995).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).
	 
In this case, the Board finds that the Veteran's reported history 
of hearing loss and tinnitus symptomatology since active service, 
while competent, is nonetheless not credible, as it is 
inconsistent with the other evidence of record.  While he stated 
that his hearing loss and tinnitus began in service, his service 
discharge examination report was absent of any complaints or 
findings of hearing loss and/or tinnitus.  Moreover, post-service 
evidence does not reflect any complaints or treatment related to 
the claimed hearing loss and tinnitus until 2007, many years 
following his separation from active service in 1970.  The Board 
also cannot ignore the significance of the fact that the Veteran 
first filed his claim for service connection in 2007, over 35 
years after leaving service.  Shaw v. Principi, 3 Vet. App. 365 
(1992) (a veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim).  Finally, the 
Veteran has repeated admitted to falsifying test results in his 
separation hearing evaluation.  Thus, to the extent that he 
contends that these disorders have existed since service, the 
Board simply does not find the Veteran to be credible.  Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the 
Board, when considering whether lay evidence is satisfactory, the 
Board may also properly consider internal inconsistency of the 
statements, facial plausibility, consistency with other evidence 
submitted on behalf of the veteran, and the veteran's demeanor 
when testifying at a hearing).  Therefore, continuity of tinnitus 
and/or hearing loss symptomatology has not been established, 
either through medical evidence or through his statements.

Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that he was exposed to noise during service 
which resulted in his current bilateral hearing loss and 
tinnitus, the Board must still weigh his lay statements against 
the medical evidence of record.  Layno v. Brown, 6 Vet. App. at 
465.  The Board does not find his statements concerning the 
etiology of his bilateral hearing loss and tinnitus to be 
credible, as they are inconsistent with probative and objective 
medical evidence of record which showed that his bilateral 
hearing loss and tinnitus were not likely due to military noise 
exposure.  Thus, a causal relationship between the Veteran's 
claimed bilateral hearing loss or tinnitus and his active service 
has not been established, either through medical evidence or his 
statements.  

Finally, the Veteran has asserted that he did not report his 
hearing loss within one year of service due to ignorance, as he 
did not realize he had any recourse after being discharged and 
did not know his rights.  While the Board acknowledges the 
Veteran's arguments, his contentions are without merit, as 
ignorance of the law is no excuse.  Bryan v. West, 13 Vet. App. 
482 (2000).  The Supreme Court of the United States has held that 
everyone dealing with the Government is charged with knowledge of 
federal statutes and lawfully promulgated agency regulations.  
Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 
L.Ed. 10 (1947).  Thus, regulations are binding on all who seek 
to come within their sphere, "regardless of actual knowledge of 
what is in the [r]egulations or of the hardship resulting from 
innocent ignorance."  Id. at 385, 68 S.Ct. 1.  Furthermore, VA 
is under no legal obligation to individually notify every 
potential claimant of his or her possible entitlement to VA 
benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993); Hill v. 
Derwinski, 2 Vet. App. 451 (1991).

For the foregoing reasons, the claims for service connection for 
bilateral hearing loss and for tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  As such, the appeals are denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


